Citation Nr: 1633705	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-25 845	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to a disability rating in excess of 40 percent for right cervical sensorimotor radiculopathy associated with post-traumatic cervical spine degenerative joint disease.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision the RO continued a 20 percent evaluation for degenerative joint disease of the cervical spine with associated headaches.  

In a May 2003 rating decision, the RO granted a separate 20 percent evaluation for right (major) cervical sensorimotor radiculopathy associated with post-traumatic cervical spine degenerative joint disease, effective September 23, 2002.  In a September 2009 rating decision, the RO granted a 30 percent disability rating for the right cervical sensorimotor radiculopathy effective January 28, 2009.  In a January 2015 rating decision, the RO granted a 40 percent rating for the right cervical sensorimotor radiculopathy effective August 15, 2013.

In a July 2015 decision, the Board in pertinent part granted a 40 percent disability rating for the right cervical sensorimotor radiculopathy effective for the entire appeal period, since September 23, 2002.  At that time, the Board also denied a higher rating than 20 percent for service-connected cervical spine disability.

The Veteran appealed the Board's July 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (Joint Motion) submitted to the Court in June 2016 the parties before the Court requested that for reasons cited, that the Court vacate the part of the Board's July 2015 decision that denied a rating in excess of 40 percent for the right cervical sensorimotor radiculopathy, effective from September 23, 2002.  The Parties further requested that the Court remand the case to the Board for actions consistent with the motion.  The parties also agreed that the increase to 40 percent should not be disturbed, and also that the denial of a higher rating for cervical spine disability should not be disturbed.  The Court granted the Joint Motion for Partial Remand in June 2016.  

Furthermore, the Veteran submitted a notice of disagreement (NOD) in October 2015 as to a September 2015 rating decision that denied service connection for erectile dysfunction.  However, after the Veteran's submission of a NOD, the RO has not issued a statement of the case (SOC) on this matter as required.  See 38 C.F.R. § 19.26 (2015).  A remand is necessary in order to provide the Veteran a statement of the case in order for the Veteran to be able to perfect the claim by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c) (2015).  Thus, this issue has been added to the appeal.
 
The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The July 2015 decision was based on the Board's determination that the Veteran's right (major) cervical sensorimotor radiculopathy was productive of no more than moderate incomplete paralysis for the entire appeal period, under 38 C.F.R. § 4.124a, Diagnostic Code 8611.  That code provides for a 40 percent rating for neuritis of the "middle radicular group" of cervical nerve roots if resulting in moderate incomplete paralysis of the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8611 (2015).  A higher rating of 50 percent is assignable for severe incomplete paralysis and a 70 percent rating is warranted for complete paralysis.  Id. 

In the Joint Motion, it was determined that the Board erred by not providing an adequate statement of reasons or bases for its determination.  Significantly, it was found that the Board's analysis failed to discuss evidence of record that may implicate a higher rating pursuant to provisions of 38 C.F.R. § 4.123.  Under that section:

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.

See 38 C.F.R. § 4.123 (2015).

The Joint Motion indicated that medical evidence revealed the existence of muscle atrophy during the appeal period, citing to an August 2002 VA examination report in which the examiner included findings that "there is severe atrophy of the first dorsal interosseous and some atrophy of the hypothenar eminence."

Here the implication of the Joint Motion is that the findings of atrophy would indicate organic changes; thus the maximum rating for assignment for neuritis would not be limited to a finding of moderate impairment, and the Board should discuss and consider a rating higher than 40 percent.  Id.; 38 C.F.R. § 4.124a, Diagnostic Code 8611.

Also, although the Secretary did not concede error in this regard, the Veteran's representative contended that the Board failed to consider assignment of one or more separate compensable ratings under Diagnostic Codes other than or in addition to Diagnostic Code 8611 (middle radicular group), based on cited evidence of involvement of other radicular nerve groups.  

In this regard, the Joint Motion cited to a September 2014 examination finding of radiculopathy of the C7/T1 nerve roots, in the lower radicular group; and a September 2014 examination finding of neuropathy of fingers of the right hand, the right distal forearm, right upper forearm, and right arm.  The Joint Motion also recorded that the Veteran submitted that the right ulnar, radial and medial nerves had also been identified as exhibiting neuropathy.

In light of the above discussion and the requirements of the Joint Motion granted by the Court, an examination is necessary to obtain evidence regarding the Veteran's service-connected right cervical sensorimotor radiculopathy associated with post-traumatic cervical spine degenerative joint disease, as to the identity of the specific peripheral nerves involved and concerning the severity of any associated neurological impairment.

As referenced in the introduction, in a September 2015 rating decision, the RO denied a claim of entitlement to service connection for erectile dysfunction.  Thereafter, in October 2015 the Veteran submitted a timely Notice of Disagreement, VA Form 21-0958, initiating an appeal as to that denial.  Because the RO has not yet issued a SOC on this claim following the NOD, remand is required.  See Manlincon, 12 Vet. App. at 238; 38 C.F.R. § 19.9(c).

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran a SOC on his claim of service connection for erectile dysfunction, so that he may have the opportunity to complete an appeal on that issue by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2. Schedule the Veteran for a VA neurologic examination to determine the nature and severity of his right cervical sensorimotor radiculopathy associated with post-traumatic cervical spine degenerative joint disease.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted. 

After review of the claims file and examination of the Veteran, the examiner should identify any affected cervical nerve roots and associated peripheral nerves or nerve groups; and provide information concerning the severity of any associated neurological impairment for each such cervical nerve roots, nerve or nerve group identified.  Include comment on whether there is radicular neuropathy of the right ulnar, radial or medial nerves.

For each involved cervical nerve root, nerve, or nerve group identified, comment on the presence of any neuritis, neuralgia, and the extent of any paralysis as to whether there is incomplete or complete paralysis.  For incomplete paralysis provide finding as to whether the impairment is mild, moderate, or severe.
 
3.  Finally, take any additional development action necessary and then readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be provided for a response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

